DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-14 in the reply filed on 06/21/2022 is acknowledged.
Claims 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/21/2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 7-8, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0226495 to Kang et al. (hereinafter Kang).
With respect to Claim 1, Kang discloses a semiconductor device (e.g., a trench MOSFET including a Zener diode) (Kang, Figs. 1A-1B, 3, 9, 12, ¶0045-¶0097) comprising:
       a semiconductor substrate (10) (Kang, Figs. 1A-1B, 3, 9, 12, ¶0059);
       a transistor portion (e.g., active cell region of the MOSFET 450) (Kang, Figs. 1A-1B, 3, 9, 12, ¶0051) provided in the semiconductor substrate (10);
       a current sensing portion (e.g., Zener diode 100) (Kang, Figs. 1A-1B, 3, 9, 12, ¶0051, ¶0066, ¶0090, ¶0096-¶0097) for detecting current flowing through the transistor portion;
       an emitter electrode (200) (Kang, Figs. 1A-1B, 3, 9, 12, ¶0051, ¶0090, ¶0096-¶0097) set to an emitter potential of the transistor portion;
       a sense electrode (300) (Kang, Figs. 1A-1B, 3, 9, 12, ¶0051, ¶0066, ¶0096-¶0097) electrically connected to the current sensing portion (100); and
       a Zener diode (100) (Kang, Figs. 1A-1B, 3, 9, 12, ¶0051, ¶0089-¶0090, ¶0095-¶0097) electrically connected between the emitter electrode (200) and the sense electrode (300).
Regarding Claim 2, Kang discloses the semiconductor device according to Claim 1. Further, Kang discloses the semiconductor device, wherein the Zener diode (100) (Kang, Figs. 1A-1B, 3, 9, 12, ¶0051, ¶0089-¶0090, ¶0095-¶0097) is provided on the semiconductor substrate (10).
Regarding Claim 3, Kang discloses the semiconductor device according to Claim 1. Further, Kang discloses the semiconductor device, comprising: an emitter potential electrode (200) (Kang, Figs. 1A-1B, 3, 9, 12, ¶0051, ¶0090, ¶0096-¶0097) that is set to the emitter potential and electrically connected to the Zener diode (100).
Regarding Claim 7, Kang discloses the semiconductor device according to Claim 3. Further, Kang discloses the semiconductor device, comprising: an electrode connecting portion (e.g., a portion of the emitter electrode 200 extending between a Zener diode 100 and the active cell region 450) connecting the emitter potential electrode (e.g., a portion of the emitter electrode 200 connected to the Zener diode 100) (Kang, Figs. 1A-1B, 3, 9, 12, ¶0051, ¶0089-¶0090, ¶0096-¶0097) and the emitter electrode (e.g., a portion of the emitter electrode 200 on the active cell region 450), above the semiconductor substrate (10).
Regarding Claim 8, Kang discloses the semiconductor device according to Claim 3. Further, Kang discloses the semiconductor device, wherein the Zener diode (100) includes a first-conductivity-type region (120) and a second-conductivity-type region (110) (Kang, Figs. 9, 12, ¶0089-¶0090, ¶0096-¶0097) and the first-conductivity-type region (120) and the second-conductivity-type region (110) are arranged side by side, in a top surface view.
With respect to Claim 14, Kang discloses a semiconductor device fabrication method (e.g., forming a trench MOSFET including a Zener diode) (Kang, Figs. 1A-1B, 3, 4-10, 12, ¶0045-¶0097) comprising:
       providing a transistor portion (e.g., forming an active cell region 450 including gate electrode 55 in trenches 40) (Kang, Figs. 1A-1B, 3, 4-8, ¶0051, ¶0071-¶0074) in a semiconductor substrate (10) (Kang, Figs. 1A-1B, 3, 9, 12, ¶0059);
       providing a current sensing portion (e.g., Zener diode 100) (Kang, Figs. 1A-1B, 3, 9-10, 12, ¶0051, ¶0066, ¶0075-¶0090, ¶0096-¶0097) for detecting current flowing through the transistor portion;
       providing an emitter electrode (200) (Kang, Figs. 1A-1B, 3, 9, 12, ¶0051, ¶0090, ¶0096-¶0097) set to an emitter potential of the transistor portion;
       providing a sense electrode (300) (Kang, Figs. 1A-1B, 3, 9, 12, ¶0051, ¶0066, ¶0096-¶0097) electrically connected to the current sensing portion (100); and
       providing a Zener diode (100) (Kang, Figs. 1A-1B, 3, 9, 12, ¶0051, ¶0089-¶0090, ¶0095-¶0097) electrically connected between the emitter electrode (200) and the sense electrode (300).
Claim(s) 1-4, 7-10, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 9,548,294 to Nishimura et al. (hereinafter Nishimura).
With respect to Claim 1, Nishimura discloses a semiconductor device (e.g., a MOSFET/IGBT transistor including a Zener diode 21/22) (Nishimura, Figs. 1, 2-6, 12-15, Col. 10, lines 29-67; Cols. 11-19 and Cols. 22-25) comprising:
       a semiconductor substrate (100) (Nishimura, Figs. 1, 2, 5, 12-15, Col. 12, lines 22-34; Col. 22, lines 24-33);
       a transistor portion (e.g., MOSFET 51) (Nishimura, Figs. 1, 2, 5, 12-15, Col. 12, lines 22-34; Col. 22, lines 24-33) provided in the semiconductor substrate (100);
       a current sensing portion (e.g., protective diodes including a Zener diode 21) (Nishimura, Figs. 1, 5, 15, Col. 15, lines 57-67; Col. 16, lines 26-57; Col. 25, lines 12-53) for detecting current flowing through the transistor portion;
       an emitter electrode (e.g., IGBT includes an emitter electrode instead of the source electrode 34, and a voltage is applied to the source/emitter electrode during operation of the device) (Nishimura, Figs. 1, 2, 5, 12-15, Col. 10, lines 31-34; lines 60-66) set to an emitter potential of the transistor portion;
       a sense electrode (e.g., gate electrode pad 5) (Nishimura, Figs. 1, 2, 5, 12-15, Col. 11, lines 23-29) electrically connected to the current sensing portion (e.g., 21); and
       a Zener diode (21) (Nishimura, Figs. 1, 5, 15, Col. 15, lines 57-67; Col. 16, lines 26-27, lines 46-57; Col. 25, lines 12-28) electrically connected between the emitter electrode (34) and the sense electrode (5).
Regarding Claim 2, Nishimura discloses the semiconductor device according to Claim 1. Further, Nishimura discloses the semiconductor device, wherein the Zener diode (21) Nishimura, Figs. 1, 5, 15, Col. 15, lines 57-67; Col. 16, lines 26-27, lines 46-57; Col. 25, lines 12-28) is provided on the semiconductor substrate (100).
Regarding Claim 3, Nishimura discloses the semiconductor device according to Claim 1. Further, Nishimura discloses the semiconductor device, comprising: an emitter potential electrode (34) (Nishimura, Figs. 1, 5, 15, Col. 15, lines 57-67; Col. 16, lines 26-27, lines 46-57; Col. 25, lines 12-28) that is set to the emitter potential and electrically connected to the Zener diode (21).
Regarding Claim 4, Nishimura discloses the semiconductor device according to Claim 3. Further, Nishimura discloses the semiconductor device, comprising: a well region (e.g., p-type semiconductor region 10) (Nishimura, Figs. 1, 5, 15, Col. 12, lines 26-30; lines 48-50; Col. 22, lines 28-30; lines 45-47) of a second conductivity type  (e.g., p-type) that is provided in the semiconductor substrate (100) and set to the emitter potential (e.g., the p-type semiconductor region 10 is connected to the emitter electrode 34 through the insulating layer 12, as in Fig. 2 or 5); an interlayer dielectric film (12) provided between the emitter potential electrode (34) and the well region (10); and 38Attorney Docket Number: FE-0674US a contact portion that is provided in a contact hole of the interlayer dielectric film (12) and electrically connects the emitter potential electrode (34) and the well region (10).
Regarding Claim 7, Nishimura discloses the semiconductor device according to Claim 3. Further, Nishimura discloses the semiconductor device, comprising: an electrode connecting portion (e.g., a portion of the emitter electrode 34 connected to the p-type region 10 and extending between a Zener diode 21 and the active cell region 8) connecting the emitter potential electrode (e.g., a portion of the emitter electrode 34 connected to the Zener diode 21) (Nishimura, Figs. 1, 5, 15, Col. 15, lines 57-67; Col. 16, lines 26-27, lines 46-57; Col. 25, lines 12-28) and the emitter electrode (e.g., a portion of the emitter electrode 34 on the active cell region 8), above the semiconductor substrate (100).
Regarding Claim 8, Nishimura discloses the semiconductor device according to Claim 3. Further, Nishimura discloses the semiconductor device, wherein the Zener diode (e.g., 21) includes a first-conductivity-type region (112) and a second-conductivity-type region (111) (Nishimura, Figs. 1, 5, 15, Col. 16, lines 46-57; Col. 25, lines 23-28) and the first-conductivity-type region (112) and the second-conductivity-type region (111) are arranged side by side (e.g., alternately arranged in a direction in which regions 111 and 112 are arranged in a line) (Nishimura, Figs. 1, 5, 15, Col. 16, lines 48-51), in a top surface view.
Regarding Claim 9, Nishimura discloses the semiconductor device according to Claim 8. Further, Nishimura discloses the semiconductor device, wherein the first-conductivity-type region (112) and the second-conductivity-type region (111) each have a film thickness (e.g., the protective Zener diode 21 has a thickness between 0.5 m and 1 m that is within the claimed range) (Nishimura, Figs. 1, 15, 18(C), Col. 28, lines 8-12) greater than 0.3 m and less than or equal to 1 m.
Regarding Claim 10, Nishimura discloses the semiconductor device according to Claim 1. Further, Nishimura discloses the semiconductor device, comprising: a temperature sensing portion (e.g., 1) (Nishimura, Figs. 1, 2, 12, Col. 10, lines 47-67; Col. 11, lines 1-23; Col. 13, lines 5-10; Col. 22, lines 16-23; lines 50-62) that includes a diode provided in the semiconductor substrate (e.g., the substrate 100 including a polysilicon layer having p-type regions 111 and n-type regions 112), wherein the diode of the temperature sensing portion (1) (Nishimura, Figs. 1, 12) and the Zener diode (21) (Nishimura, Figs. 1, 15) have substantially the same film thickness.
With respect to Claim 14, Nishimura discloses a semiconductor device fabricating method (e.g., fabricating a MOSFET/IGBT transistor including a Zener diode 21/22) (Nishimura, Figs. 1, 2-6, 12-15, 18(A)-18(E), Col. 10, lines 29-67; Cols. 11-19 and Cols. 22-25) comprising:
       providing a transistor portion (e.g., MOSFET 51 or IGBT) (Nishimura, Figs. 1, 2, 5, 12-15, 18(A)-18(E), Col. 12, lines 22-34; Col. 22, lines 24-33) in a semiconductor substrate (100) (Nishimura, Figs. 1, 2, 5, 12-15, Col. 12, lines 22-34; Col. 22, lines 24-33);
       providing a current sensing portion (e.g., protective diodes including a Zener diode 21) (Nishimura, Figs. 1, 5, 15, Col. 15, lines 57-67; Col. 16, lines 26-57; Col. 25, lines 12-53) for detecting current flowing through the transistor portion;
       providing an emitter electrode (e.g., IGBT includes an emitter electrode instead of the source electrode 34, and a voltage is applied to the source/emitter electrode during operation of the device) (Nishimura, Figs. 1, 2, 5, 12-15, Col. 10, lines 31-34; lines 60-66) set to an emitter potential of the transistor portion;
       providing a sense electrode (e.g., gate electrode pad 5) (Nishimura, Figs. 1, 2, 5, 12-15, Col. 11, lines 23-29) electrically connected to the current sensing portion (e.g., 21); and
       providing a Zener diode (21) (Nishimura, Figs. 1, 5, 15, 18(D)-18(E), Col. 15, lines 57-67; Col. 16, lines 26-27, lines 46-57; Col. 25, lines 12-28) electrically connected between the emitter electrode (34) and the sense electrode (5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0226495 to Kang in view of Nishimura (US Patent No. 9,548,294).
Regarding Claim 4, Kang discloses the semiconductor device according to Claim 3. Further, Kang discloses a well region (e.g., p-type body region 70) (Kang, Figs. 1A-1B, 3, 12, ¶0056-¶0057, ¶0061) of a second conductivity type (e.g., p-type) that is provided in the semiconductor substrate (10) and; an interlayer dielectric film (e.g., oxide layer 11) (Kang, Figs. 1A-1B, 3, 9, 12, ¶0092) provided on the substrate (10), but does not specifically disclose a well region of a second conductivity type that is set to the emitter potential; an interlayer dielectric film provided between the emitter potential electrode and the well region; and 38Attorney Docket Number: FE-0674US a contact portion that is provided in a contact hole of the interlayer dielectric film and electrically connects the emitter potential electrode and the well region.
However, Nishimura teaches a semiconductor device, comprising: a well region (e.g., p-type semiconductor region 10) (Nishimura, Figs. 1, 5, 15, Col. 12, lines 26-30; lines 48-50; Col. 22, lines 28-30; lines 45-47) of a second conductivity type  (e.g., p-type) that is provided in the semiconductor substrate (100) and set to the emitter potential (e.g., the p-type semiconductor region 10 is connected to the emitter electrode 34 through the insulating layer 12, as in Fig. 2 or 5); an interlayer dielectric film (12) provided between the emitter potential electrode (34) and the well region (10); and 38Attorney Docket Number: FE-0674US a contact portion that is provided in a contact hole of the interlayer dielectric film (12) and electrically connects the emitter potential electrode (34) and the well region (10) extending under the protective Zener diode (21) such that a capacitive component region is formed between the well region (10) and the protective diode (21) to improve the static electricity resistance of the protective diode without increasing area of the protective diode (Nishimura, Figs. 1, 5, 15, Col. 17, lines 41-51; Col. 25, lines 47-53).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor device of Kang by forming an emitter electrode connected to the base region extending under the Zener protective diode as taught by Nishimura to have a well region of a second conductivity type that is set to the emitter potential; an interlayer dielectric film provided between the emitter potential electrode and the well region; and 38Attorney Docket Number: FE-0674US a contact portion that is provided in a contact hole of the interlayer dielectric film and electrically connects the emitter potential electrode and the well region in order to provide a capacitive component region to improve the static electricity resistance of the protective diode without increasing area of the protective diode (Nishimura, Col. 17, lines 41-51; Col. 25, lines 47-53).
Regarding Claim 5, Kang in view of Nishimura, discloses the semiconductor device according to Claim 4. Further, Kang discloses the semiconductor device, wherein the sense electrode (300) (Kang, Fig. 1A, ¶0051, ¶0066, ¶0096-¶0097) is formed with a rectangular shape in a top surface view, and the Zener diode (100) is provided along at least two sides (e.g., surrounding the sense electrode 300) (Kang, Fig. 1A, ¶0051) of the sense electrode (300).
Regarding Claim 6, Kang in view of Nishimura, discloses the semiconductor device according to Claim 5. Further, Kang discloses the semiconductor device, wherein the Zener diode (100) is provided along at least three sides (e.g., surrounding the sense electrode 300) (Kang, Fig. 1A, ¶0051) of the sense electrode (300).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0226495 to Kang in view of Weyers et al. (US 2015/0294966, hereinafter Weyers).
Regarding Claim 11, Kang discloses the semiconductor device according to Claim 1. Further, Kang does not specifically disclose the semiconductor device, wherein a bonding length of the Zener diode is greater than or equal to 0.6 mm and less than or equal to 3.0 mm.
However, Weyers teaches a semiconductor device (Weyers, Figs. 2A-2B, 3A-3C, 4a-4B, ¶0003, ¶0017-¶0033, ¶0037-¶0054) with enhanced protection characteristics and optimized area efficiency, wherein the Zener diode (e.g., protection structure 310/320 including diodes formed within polysilicon layer 300) (Weyers, Figs. 3A-3C, 4a-4B, ¶0030) is formed at the edge of the gate pad (500) within the edge termination structure of the device (10); the areas of the protection structure (310/320) (Weyers, Figs. 2A-2B, 3A-3C, 4a-4B, ¶0033) is appropriately chosen for dissipating energy caused by an electrostatic discharge event between the gate contact area (500) and the source contact area (700); and for a 4 mm long chip edge, the area of the protection device structure (310/320) is about 400000 m2 (e.g., corresponding to a length of about 0.63 mm for the square area of the protection device structure that is greater than 0.6 mm and less than 3 mm).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Kang by optimizing the area of the protection circuit including a Zener diode as taught by Weyers, wherein the Zener diode is formed at the edge of the gate pad for the semiconductor device having a 4 mm long chip edge to have the semiconductor device, wherein a bonding length of the Zener diode is greater than or equal to 0.6 mm and less than or equal to 3.0 mm in order to provide a semiconductor device with enhanced protection characteristics and optimized area efficiency (Weyers, ¶0003, ¶0030, ¶0033).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9,548,294 to Nishimura in view of Weyers et al. (US 2015/0294966, hereinafter Weyers).
Regarding Claim 11, Nishimura discloses the semiconductor device according to Claim 1. Further, Nishimura does not specifically disclose the semiconductor device, wherein a bonding length of the Zener diode is greater than or equal to 0.6 mm and less than or equal to 3.0 mm.
However, Weyers teaches a semiconductor device (Weyers, Figs. 2A-2B, 3A-3C, 4a-4B, ¶0003, ¶0017-¶0033, ¶0037-¶0054) with enhanced protection characteristics and optimized area efficiency, wherein the Zener diode (e.g., protection structure 310/320 including diodes formed within polysilicon layer 300) (Weyers, Figs. 3A-3C, 4a-4B, ¶0030) is formed at the edge of the gate pad (500) within the edge termination structure of the device (10); the areas of the protection structure (310/320) (Weyers, Figs. 2A-2B, 3A-3C, 4a-4B, ¶0033) is appropriately chosen for dissipating energy caused by an electrostatic discharge event between the gate contact area (500) and the source contact area (700); and for a 4 mm long chip edge, the area of the protection device structure (310/320) is about 400000 m2 (e.g., corresponding to a length of about 0.63 mm for the square area of the protection device structure that is greater than 0.6 mm and less than 3 mm).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Nishimura by optimizing the area of the protection circuit including a Zener diode as taught by Weyers, wherein the Zener diode is formed at the edge of the gate pad for the semiconductor device having a 4 mm long chip edge to have the semiconductor device, wherein a bonding length of the Zener diode is greater than or equal to 0.6 mm and less than or equal to 3.0 mm in order to provide a semiconductor device with enhanced protection characteristics and optimized area efficiency (Weyers, ¶0003, ¶0030, ¶0033).
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0226495 to Kang in view of Takahashi (US Patent No. 6,188,109).
Regarding Claim 12, Kang, discloses the semiconductor device according to Claim 1. Further, Kang does not specifically disclose the semiconductor device, wherein the Zener diode includes: a well region of a second conductivity type; a first-conductivity-type region provided above the well region in the semiconductor substrate; and a second-conductivity-type region provided above the first-conductivity-type region in the semiconductor substrate.
However, Takahashi teaches an IGBT device (Takahashi, Fig. 28, Col. 31, lines 21-67; Col. 32, lines 1-53) with enhanced protection function on a semiconductor substrate (90), wherein the protection circuit comprising a Zener diode (e.g., 36) is not formed above the semiconductor substrate (90), but it is formed as a part of the semiconductor substrate (90), the Zener diode includes: a well region (e.g., p well region 32) of a second conductivity type (e.g., p-type); a first-conductivity-type region (e.g., n+ type region 34) provided above the well region (32) in the semiconductor substrate (90), wherein the p well region (32) functions as the junction isolation region (Takahashi, Fig. 28, Col. 32, lines 36-47), and a second-conductivity-type region (e.g., p+ region 37) provided above the first-conductivity-type region (34) in the semiconductor substrate (90), wherein by forming the protection circuit comprising a Zener diode as a part of the semiconductor substrate (90) in the p well region, it is possible to keep a mobility high and to reduce the area for the protecting circuit.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Kang by forming the protection circuit comprising a Zener diode as a part of the semiconductor substrate in the p well region as taught by Takahashi to have the semiconductor device, wherein the Zener diode includes: a well region of a second conductivity type; a first-conductivity-type region provided above the well region in the semiconductor substrate; and a second-conductivity-type region provided above the first-conductivity-type region in the semiconductor substrate in order to provide IGBT device with enhanced protecting performance and reduced area for the protecting circuit (Takahashi, Col. 1, lines 6-9; Col. 32, lines 24-47).
Regarding Claim 13, Kang in view of Takahashi discloses the semiconductor device according to Claim 12. Further, Kang discloses the semiconductor device, wherein the transistor portion includes: a drift region (30) (Kang, Figs. 1A-1B, 3, 9, 12, ¶0059- ¶0064) of a first conductivity type (e.g., N-type); a base region (body region 70) of the second conductivity type (e.g., P-type) provided on a front surface side of the drift region (30); 40Attorney Docket Number: FE-0674US an emitter region (e.g., highly doped source/emitter region 80) of the first conductivity type (N+ type) that has a higher doping concentration than the drift region (30), but does not specifically disclose a collector region of the second conductivity type that has a higher doping concentration than the base region, and the first-conductivity-type region has the same film thickness and doping concentration as the emitter region.
However, Takahashi teaches an IGBT device (Takahashi, Fig. 28, Col. 31, lines 21-67; Col. 32, lines 1-53) comprising p+ collector region (1) (Takahashi, Fig. 28, Col. 16, lines 8-17) of the second conductivity type (P-type) that has a higher doping concentration than the base region (e.g., p base region 4), and the first-conductivity-type region (e.g., n+ type region 34) and the emitter region (e.g., n-region 5) are formed simultaneously at the same step (Takahashi, Fig. 28, Col. 33, lines 38-44) to reduce number of fabrication steps so that the emitter region (5) and the first-conductivity-type region (34) have the same film thickness and doping concentration.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Kang/Takahashi by forming the IGBT device with the protection circuit comprising a Zener diode as a part of the semiconductor substrate as taught by Takahashi to have the semiconductor device, wherein the transistor portion includes a collector region of the second conductivity type that has a higher doping concentration than the base region, and the first-conductivity-type region has the same film thickness and doping concentration as the emitter region in order to provide IGBT device with enhanced protecting performance and reduced area for the protecting circuit, and to reduce fabrication steps (Takahashi, Col. 1, lines 6-9; Col. 32, lines 24-47; Col. 33, lines 41-44).
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9,548,294 to Nishimura in view of Takahashi (US Patent No. 6,188,109).
Regarding Claim 12, Nishimura discloses the semiconductor device according to Claim 1. Further, Nishimura does not specifically disclose the semiconductor device, wherein the Zener diode includes: a well region of a second conductivity type; a first-conductivity-type region provided above the well region in the semiconductor substrate; and a second-conductivity-type region provided above the first-conductivity-type region in the semiconductor substrate.
However, Takahashi teaches an IGBT device (Takahashi, Fig. 28, Col. 31, lines 21-67; Col. 32, lines 1-53) with enhanced protection function on a semiconductor substrate (90), wherein the protection circuit comprising a Zener diode (e.g., 36) is not formed above the semiconductor substrate (90), but it is formed as a part of the semiconductor substrate (90), the Zener diode includes: a well region (e.g., p well region 32) of a second conductivity type (e.g., p-type); a first-conductivity-type region (e.g., n+ type region 34) provided above the well region (32) in the semiconductor substrate (90), wherein the p well region (32) functions as the junction isolation region (Takahashi, Fig. 28, Col. 32, lines 36-47), and a second-conductivity-type region (e.g., p+ region 37) provided above the first-conductivity-type region (34) in the semiconductor substrate (90), wherein by forming the protection circuit comprising a Zener diode as a part of the semiconductor substrate (90) in the p well region, it is possible to keep a mobility high and to reduce the area for the protecting circuit.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Nishimura by forming the protection circuit comprising a Zener diode as a part of the semiconductor substrate in the p well region as taught by Takahashi to have the semiconductor device, wherein the Zener diode includes: a well region of a second conductivity type; a first-conductivity-type region provided above the well region in the semiconductor substrate; and a second-conductivity-type region provided above the first-conductivity-type region in the semiconductor substrate in order to provide IGBT device with enhanced protecting performance and reduced area for the protecting circuit (Takahashi, Col. 1, lines 6-9; Col. 32, lines 24-47).
Regarding Claim 13, Nishimura in view of Takahashi discloses the semiconductor device according to Claim 12. Further, Nishimura discloses the semiconductor device, wherein the transistor portion includes: a drift region (9) (Nishimura, Figs. 1, 2-6, 12-15, Col. 12, lines 22-34; lines 46-48) of a first conductivity type (e.g., N-type); a base region (e.g., p-type base region 10) of the second conductivity type (e.g., P-type) provided on a front surface side of the drift region (9); 40Attorney Docket Number: FE-0674US an emitter region (e.g., highly doped source/emitter region 11) of the first conductivity type (e.g., N+ type region) that has a higher doping concentration than the drift region (9), but does not specifically disclose a collector region of the second conductivity type that has a higher doping concentration than the base region, and the first-conductivity-type region has the same film thickness and doping concentration as the emitter region.
However, Takahashi teaches an IGBT device (Takahashi, Fig. 28, Col. 31, lines 21-67; Col. 32, lines 1-53) comprising p+ collector region (1) (Takahashi, Fig. 28, Col. 16, lines 8-17) of the second conductivity type (P-type) that has a higher doping concentration than the base region (e.g., p base region 4), and the first-conductivity-type region (e.g., n+ type region 34) and the emitter region (e.g., n-region 5) are formed simultaneously at the same step (Takahashi, Fig. 28, Col. 33, lines 38-44) to reduce number of fabrication steps so that the emitter region (5) and the first-conductivity-type region (34) have the same film thickness and doping concentration.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Nishimura/Takahashi by forming the IGBT device with the protection circuit comprising a Zener diode as a part of the semiconductor substrate as taught by Takahashi to have the semiconductor device, wherein the transistor portion includes a collector region of the second conductivity type that has a higher doping concentration than the base region, and the first-conductivity-type region has the same film thickness and doping concentration as the emitter region in order to provide IGBT device with enhanced protecting performance and reduced area for the protecting circuit, and to reduce fabrication steps (Takahashi, Col. 1, lines 6-9; Col. 32, lines 24-47; Col. 33, lines 41-44).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891